Case 1:20-cv-10043-SHS Document9 Filed 03/05/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
LINDA SLADE, individually and as the : 20-Cv-10043 (SHS)
representative of a class of similarly situated
persons,
Plaintiffs, :
-v- ORDER
RAW GENERATION INC.,
Defendant.
x

SIDNEY H. STEIN, U.S. District Judge.

A pretrial conference having been held today via telephone, with counsel for all parties
participating,

IT IS HEREBY ORDERED that:

I The last day for the completion of all discovery is June 18, 2021; and

Zz. The next pretrial conference will be held on June 18, 2021, at 10:00 a.m.
Dated: New York, New York

March 5, 2021
SO ORDERED:

bea de he

Sidney H. Stein,U.S.D.J.

 

 
